COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00316-CR


Floyd Richard Albrecht                   §    From County Criminal Court No. 3

                                         §    of Tarrant County (1233441)

v.                                       §    January 4, 2018

                                         §    Opinion by Justice Pittman

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to show

that the total assessed court costs are $390.10, not the $490.10 assessed in the

original judgment. It is ordered that the judgment of the trial court is affirmed as

modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mark T. Pittman_________________
                                        Justice Mark T. Pittman